United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-545
Issued: September 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 22, 2009 appellant filed a timely appeal of the November 28, 2009
decision of the Office of Workers’ Compensation Programs denying his claim for a hernia.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
hernia causally related to factors of his employment.
FACTUAL HISTORY
On March 26, 2009 appellant, then a 60-year-old letter carrier, filed an occupational
disease claim alleging that he sustained a hernia caused by lifting trays of flat mail and packages
at his job.
In an October 23, 2009 letter, the Office asked appellant to provide a detailed description
of the work duties that caused his condition and a comprehensive medical report from his

treating physician containing a diagnosis, results of examinations and tests, treatment provided
and a rationalized opinion on the causal relationship between the diagnosed condition and his
employment duties.
In a March 24, 2009 operative report, Dr. Emad Kandil a Board-certified general
surgeon, provided a preoperative diagnosis of a right inguinal hernia. He described the
procedure performed on appellant, a laparoscopic right inguinal hernia repair.
In a November 28, 2009 decision, the Office denied appellant’s claim on the grounds that
the medical evidence did not establish that his right inguinal hernia was causally related to work
factors.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.1
Causal relationship is a medical issue and the medical evidence generally required to establish
causal relationship is rationalized medical evidence. Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on whether there is a causal
relationship between the employee’s diagnosed condition and the compensable employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the employee.2
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that an employee’s claimed condition became apparent during a period of
employment, nor his belief that his condition was aggravated by his employment, is sufficient to
establish causal relationship.3
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish that his right
inguinal hernia was causally related to factors of his employment.
The only medical evidence appellant submitted in support of his hernia claim was the
March 24, 2009 operative report from Dr. Kandil. The cause of the hernia was not addressed in
1

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
3

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

2

this report. The Office explained to appellant the type of medical evidence needed to establish
his claim. It requested a comprehensive report from his treating physician with a diagnosis,
results of examinations and tests, treatment provided and the doctor’s rationalized opinion on the
causal relationship between the diagnosed condition and his employment duties. Appellant
failed to provide such medical evidence. The Office properly denied his claim.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that his right
inguinal hernia was causally related to factors of his employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 28, 2009 is affirmed.
Issued: September 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

